Citation Nr: 1329179	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  05-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971.  The Veteran passed away in October 2009, and the appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  The claims file is in the jurisdiction of the VA RO in Wichita, Kansas.

In May 2009, the Board remanded the issues on appeal to the RO for additional development and the issuance of a statement of the case with regard to the issue of entitlement to a TDIU.  However, in October 2009, the Veteran passed away.

In an April 2010 rating decision, the RO granted the appellant entitlement to service connection for the cause of the Veteran's death.  In September 2010, the appellant requested that she be substituted for the Veteran and allowed to continue his appeals with regard to the issues listed on the cover page of this decision.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2012)).  In a July 2013 letter, the appellant was notified by the RO that she met the basic eligibility requirements for substitution, and would be substituted as the claimant in the Veteran's claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

As noted above, the RO has determined that the appellant meets the criteria for substitution of the Veteran's claims which were pending at his death.  Accordingly, the appellant has stepped into the Veteran's shoes with regard to the claims listed on the cover page of this decision.  

In May 2009, the Board remanded the claims for additional development and adjudication.  Specifically, the Board directed the RO to obtain the Veteran's records from the Social Security Administration (SSA).  Thereafter, the RO was instructed to review the additional records to determine if further development was warranted and, if not, readjudicate the issue of entitlement to an increased rating for PTSD, and if the benefit sought was not granted, to issue a supplemental statement of the case as to that issue.  The Board also directed that a statement of the case be issued with regard to the issue of entitlement to a TDIU, as the Veteran had submitted a timely notice of disagreement to the September 2004 denial of that claim.  Review of the claims file reflects that, although the RO obtained the Veteran's SSA records, the RO did not readjudicate the claim for an increased rating for PTSD, after associating the substantial SSA records with the claims file.  The RO also did not readjudicate the issue of entitlement to a TDIU, or issue a statement of the case.  Accordingly, remand is required for compliance with the Board's May 2009 directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to an evaluation in excess of 50 percent for PTSD, with consideration of all additional evidence received of record (to include SSA records and VA medical records) since issuance of the most recent supplemental statement of the case in February 2009.  If the benefit sought is not granted, issue a supplemental statement of the case, considering all evidence, and afford the appellant an appropriate opportunity to respond.  The issue should then be returned to the Board, as warranted.

2.  Thereafter, readjudicate the issue of entitlement to a TDIU.  If the benefit sough is not granted, issue a statement of the case to the appellant, to include reflecting the original adjudication in a September 2004 rating decision.  The appellant must be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2012).  If a timely substantive appeal is not filed, the issue of entitlement to a TDIU should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


